DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-10 are pending in this office action. 

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted September 24, 2021 and March 1, 2022, have been received and considered by the examiner. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meintschel et al. (DE 102008034855).
With regard to Claim 1, Meintschel et al. disclose in Figures 1-5, a battery cell system comprising: a plurality of battery cells, called flat cells (1), having an annular shape, or housing frame (3) (configured as circle, rectangle, triangle, polygon or in any other desired shape; paragraph 0010) abutting one another to form a battery cell stack, called a composite cell assembly (7), with an annular shape to facilitate cooling in which aligned inner openings, called material recess (4) of the cells (1), form a cooling channel (8) through which a liquid or gaseous coolant, such as air, may pass (paragraphs 0042-0044); and a stack interface, formed at least at one end of the stack so as to interact with another cell entity through terminals for conducting current provided by the stack, having an annular housing (3) operatively connected to the plurality of battery cells (1), wherein a cooling loop (8) is defined about the battery cell stack and the stack interface and through central through holes (4) of the battery cell stack and the stack interface (paragraphs 0028-0045). 
With regard to Claim 2, Meintschel et al. further disclose wherein the cells can be connected in series (paragraph 0005) in which case it is inherently implied that the cells have connectors at both sides thereof, which must be annular otherwise the coolant could not flow through the stack, thereby meeting the claimed limitation of a first annular metallic conductor positioned at a first end of the battery cell stack and a second annular metallic conductor positioned at a second end of the battery cell stack. 
With regard to Claim 6, Meintschel et al. disclose wherein the cell has a casing formed by side walls (2.1), an outer frame (3) and an inner frame (5) (paragraphs 0028-0032) and wherein the battery cells are hermetically sealed (paragraph 0013). 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Meintschel et al. (DE 102008034855), as applied to Claims 1, 2 and 6 above, and in further view of Worry et al. (US 2016/0261127 A1).
With regard to Claims 3-5, Meintschel et al. disclose the battery cell system in paragraph 7 above, but do not specifically disclose a plurality of sensors positioned within at least one of the battery cells; wherein the plurality of sensors includes at least one of a temperature sensor, a voltage sensor, and a pressure sensor; and, wherein the plurality of sensors are operatively connected to a battery management system (BMS)
Worry et al. disclose in Figure 1, a battery management system (100) including at least a plurality of battery cells (110a-n), a battery stack (111), sensor conductors (115a-n), cell interfaces (120a-n), a link bus (125), switches (140a-c) and a stack controller (150) (paragraph 0038). Worry et al. disclose wherein the plurality of sensors (115a-n) are positioned within at least one of the battery cells (110a-n) in the battery stack (111) and monitor that states of the battery cells (110a-n), wherein the sensor conductors (115a-n) include at least one of a temperature sensor and/or a voltage sensor, and wherein the plurality of sensors (115a-n) are operatively connected to a battery management system (BMS), called stack controller (150), through cell interfaces (120a-n) (paragraphs 0043-0054; 0074). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the battery cell system of Meintschel et al. to include a plurality of sensors positioned within at least one of the battery cells, wherein the plurality of sensors includes at least one of a temperature sensor, a voltage sensor, and a pressure sensor, and wherein the plurality of sensors are operatively connected to a battery management system (BMS), because Worry et al. teach that this configuration is an efficient means of monitoring and managing a battery stack including a number of battery cells connected in series (paragraph 0009). 

12.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Meintschel et al. (DE 102008034855), as applied to Claims 1, 2 and 6 above.
With regard to Claim 7, Meintschel et al. disclose the battery cell system in paragraph 7 above, including a plurality of, for example sixteen, flat cells arranged one behind the other (paragraph 0040), but do not specifically disclose wherein the battery cell stack is a 520 volt stack and includes 145 battery cells. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to manufacture the battery cell stack to be a 520 volt stack and include 145 battery cells, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.

13.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Meintschel et al. (DE 102008034855), as applied to Claims 1, 2 and 6 above, and in further view of Kim et al. (US 2020/0333377 A1).
 With regard to Claims 8-9, Meintschel et al. disclose the battery cell system in paragraph 7 above, but do not specifically disclose wherein the stack interface includes a plurality of heat dissipating field effect transistors (FETs) and wherein the stack interface defines an inner perimeter and an outer perimeter, wherein the heat dissipating FETs are positioned more proximate to the outer perimeter than the inner perimeter and are circumferentially spaced apart along the outer perimeter.
Kim et al. disclose a battery pack (10) including a battery management system (100) and a battery stack (20) having a plurality of battery cells (21), each battery cell (21) being connected in series or parallel (paragraph 0045).  Kim et al. disclose wherein the battery management system (100) includes a bidirectional switch (110) installed on a high current path (11) and includes a charging FET (111) and a discharging FET (112) connected in series (a plurality of heat dissipating field effect transistors), the charging FET (111) being connected to a first power terminal P+ of the battery pack (10) and the discharging FET (112) being connected to a positive terminal of the battery stack (20), or the positioning of the charging FET (111) and the discharging FET (112) can be exchanged (paragraphs 0047-0048). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the battery cell system of Meintschel et al. to include a plurality of heat dissipating field effect transistors, because Kim et al. teach that the flow of high level voltage can be controlled in order to eliminate overcharging and over-heating (paragraph 0054).
Kim et al. do not specifically disclose wherein the heat dissipating FETs are positioned more proximate to the outer perimeter than the inner perimeter of the stack interface and are circumferentially spaced apart along the outer perimeter, however, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to position the heat dissipating FETs more proximate to and circumferentially spaced apart along the outer perimeter than the inner perimeter of the stack interface, since  it would be obvious to place heat dissipating parts at the outer positions in order to facilitate cooling, and since it has also been held in the art that rearranging parts of an invention involves only routine skill in the art.  See MPEP 2144.04 (VI).
With regard to Claim 10, Meintschel et al. disclose the battery cell system in paragraph 7 above, but do not specifically disclose wherein the stack interface includes a mechanical switch device configured and adapted to selectively connect or disconnect one of the battery cell stack from an adjacent battery cell stack.
Kim et al. disclose a battery pack (10) including a battery management system (100) and a battery stack (20) having a plurality of battery cells (21), each battery cell (21) being connected in series or parallel (paragraph 0045).  Kim et al. also disclose wherein the battery management system (100) includes a bidirectional switch (110) (mechanical switch device) installed on a high current path (11) and includes a charging FET (111) and a discharging FET (112) connected in series (a plurality of heat dissipating field effect transistors), the charging FET (111) being connected to a first power terminal P+ of the battery pack (10) and the discharging FET (112) being connected to a positive terminal of the battery stack (20), or the positioning of the charging FET (111) and the discharging FET (112) can be exchanged (paragraphs 0047-0048). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the battery cell system of Meintschel et al. to include a mechanical switch device, because Kim et al. teach that the switch device selectively shifts the high level voltage from the on state to the off state or from the off state to the on state (paragraph 0054).
The recitation, “configured and adapted to selectively connect or disconnect one of the battery cell stack from an adjacent battery cell stack”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725